                        IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ALASKA

 IN THE MATTER OF THE SEARCH OF
 AN APPLE IPHONE, ASSIGNED ATF
 ITEM: 000073.                                                    Case No. 3:21-MJ-00052-MMS

                                                                         Feb 09 2021



                              AFFIDAVIT IN SUPPORT OF AN
                          APPLICATION UNDER RULE 41 FOR A
                            WARRANT TO SEARCH AND SEIZE


       I, R. Allen Adair, being first duly sworn, hereby depose and state as follows:


                   INTRODUCTION AND DETECTIVE BACKGROUND
1. I make this affidavit in support of an application under Rule 41 of the Federal Rules of Criminal
   Procedure for a search warrant authorizing the search of an Apple iPhone, seized and
   assigned ATF Item: 000073 and the seizure of evidence, instrumentalities, and fruits of
   violations of Title 18 U.S.C. §922(g)(1), Title 18 U.S.C. §924(c)(1)(A), and Title 21 U.S.C.
   §841(a)(1).


2. I am a Police Officer employed by the Municipality of Anchorage Police Department and am
   presently a Commissioned Police Officer in the State of Alaska. Between May 2007 and April
   2019, I was assigned to the Anchorage Police Department’s (APD) Vice Unit. My assignment
   with the Vice Unit focused on investigations related to prostitution, human trafficking and
   trafficking of controlled substances.


3. I am a federal law enforcement officer within the meaning of Rule 41(a)(2)(C) of the Federal
   Rules of Criminal Procedure. In April 2019, I was assigned to a task force position with the
   Bureau of Alcohol, Tobacco, Firearms, and Explosives. My duties continue to focus on
   controlled substance and firearm related crimes impacting the Anchorage Community.




        Case 3:21-mj-00052-MMS Document 1-1 Filed 02/09/21 Page 1 of 20
                                                                            3:21-MJ-00052-MMS
                                                   Feb 09 2021



4. I have more than twenty-five years of combined law enforcement experience. I was an
   explosive and drug detector dog handler with the United States Air Force from June 1991 to
   August 1996. In August 1996, I was credentialed as a Special Agent with the Air Force Office
   of Special Investigations. In August 2004, I left active duty with the military and was
   employed with the Anchorage Police Department as an Officer. I retired from the Air Force
   Office of Special Investigations in May 2011.

5. I have graduated from three basic law enforcement academies. The first was the United States
   Air Force Police Academy in December, 1991. The second was the Air Force Office of Special
   Investigations Academy in November 1996 and the third was the APD Academy in January of
   2005.

6. During my tenure as a drug detector dog handler, I received training and instruction on devices,
   paraphernalia, techniques, and practices used by people engaged in the use, possession, and
   trafficking of controlled substances. This training also included the investigation of crimes
   involving the use, possession, and trafficking of controlled substances throughout the
   continental United States and military bases abroad.

7. I attended and graduated from a six month special investigations academy operated by the
   Department of Defense. While attending this academy, I received training and instruction on
   devices, paraphernalia, techniques, and practices used by people engaged in the use,
   possession, manufacture, and trafficking of controlled substances. This training predominately
   focused on the investigation of crimes involving the use, possession, manufacture and
   trafficking of controlled substances and the means by which to infiltrate and/or identify
   individuals and organizations involved in the use, possession, manufacture and trafficking of
   controlled substances.

8. I attended and graduated from a five month police academy operated by APD. While attending
   APD’s academy, I received training and instruction on devices, paraphernalia, techniques, and
   practices used by people engaged in the use, possession, manufacture, and trafficking of
   controlled substances. In an extension of APD’s academy, and subsequent to graduation from
   APD’s academy, I received training and instruction from several APD field training officers.

                                                                                  P a g e 2 | 23



        Case 3:21-mj-00052-MMS Document 1-1 Filed 02/09/21 Page 2 of 20
                                                                             3:21-MJ-00052-MMS
                                                   Feb 09 2021


   This training included investigation of crimes involving the use, possession, manufacture, and
   trafficking of controlled substances in the Anchorage area.

9. The majority of my police experience has been as a Special Agent assigned to various Joint
   Drug Enforcement Teams in Texas, California, and Alaska, followed by my tenure with APD’s
   Vice Unit. My duties include watching for illegal activities, interviewing witnesses, victims
   and suspects, developing probable cause for cases, examining crime scenes in order to develop
   evidence to substantiate or disprove the allegation being investigated, handling and processing
   various types of evidence, utilizing human sources of information to resolve drug and other
   criminal related investigations, and assembling cases for possible prosecution by Federal,
   State, Municipal and Military Judicial Offices.         In my law enforcement career, I have
   conducted hundreds of drug related investigations, involving the use, possession, manufacture,
   and trafficking of marijuana, lysergic acid diethylamide (LSD) cocaine hydrochloride, cocaine
   base (crack), heroin, ecstasy (MDMA), psilocybin mushrooms, methamphetamine, controlled
   prescription medication While conducting these investigations, I have interviewed several
   hundred people, involved either directly or indirectly with the crimes being investigated. I
   have also served or assisted in serving several drug related search warrants resulting in the
   seizure of the above mentioned drugs as well as firearms, ammunition, packaging materials,
   assorted concealment containers, cutting agents, digital and beam scales, cellular telephones,
   surveillance systems, marijuana grow operations, methamphetamine laboratories, cameras,
   body armor, memory cards, computers and related equipment, various electronic equipment
   purchased with illicit proceeds, documents, money, precious metals, gems, stolen property,
   address books, and assorted paraphernalia utilized to ingest controlled substances.

10. Based on my training and experience, I know people involved in the use, possession,
   manufacture, and/or drug trafficking of controlled substances commonly possess and use
   cellular telephones, standard telephones, and computers to facilitate these activities. Regarding
   cellular telephones in particular, I know drug traffickers will use cellular telephones to
   facilitate their activities because of the mobility offered by cellular telephones. Further, drug
   traffickers are attracted to cellular telephones because they enable suspects to avoid the risks


                                                                                   P a g e 3 | 23



       Case 3:21-mj-00052-MMS Document 1-1 Filed 02/09/21 Page 3 of 20
                                                   Feb 09 2021
                                                                             3:21-MJ-00052-MMS



   attendant with operating from a fixed location. Additionally, cellular telephones afford
   spontaneous access to drug customers and to drug sources.

11. It is common for members of drug trafficking organizations, in an attempt to disguise their
   identities and illegal activities, to use pre-paid cellular telephones and pre-paid long distance
   calling cards. I know that often times the only way to connect a subject with a particular pre-
   paid cellular telephone or calling card is to seize the phone or calling card from the trafficker
   or his residence. The aforementioned items are maintained in locations to which dealers of
   illegal controlled substances have ready access, such as within their residences and the
   surrounding curtilage; their vehicles; the residences of family members, friends and associates;
   the places in which they conduct their drug distribution activities; such as stash houses or safe
   houses; in business locations with which the trafficker is associated; or in storage areas.

12. It is common for members of drug trafficking organizations to maintain telephonic/text
   message/messenger communications before, during and after drug transactions. Calls and/or
   text messages are often made between the drug source of supply and the drug recipient, prior
   to departure of a drug courier and upon arrival of a drug courier at the destination. Once at the
   destination, it is common for the courier to contact the recipient, via the telephone. Records
   of such contacts, whether call logs or text messages, are frequently maintained in the cellular
   telephone's memory.

13. It is common for individuals involved in drug trafficking to use multiple cellular telephones to
   maintain contact with their associates. These individuals use multiple cellular telephones
   because cellular telephones are mobile and can be easily obtained with a different subscriber
   name. Members of a drug trafficking organizations, to thwart law enforcement detection of
   their illicit drug trafficking activities, often use a different subscriber name and/or telephone
   number. These different telephone numbers often have different subscriber names and/or are
   pre-paid cellular telephones where the subscriber is difficult to determine. Because several
   different telephone numbers may be used, it is common for traffickers of controlled substances
   to maintain the names and telephone numbers of associates within the cellular telephone
   memory. These associate names and telephone numbers may be stored in historical call logs,
   text-messaging history or within the contacts section of the cellular telephone.
                                                                                   P a g e 4 | 23



        Case 3:21-mj-00052-MMS Document 1-1 Filed 02/09/21 Page 4 of 20
                                                             Feb 09 2021
                                                                                              3:21-MJ-00052-MMS



14. It is common for members of drug trafficking organizations to take or cause to be taken,
   photographs and/or videos of themselves and their co-conspirators and associates. It is also
   common for members of drug trafficking organizations to take or cause to be taken,
   photographs and/or videos of themselves and/or their co-conspirators with controlled
   substances, large sums of money, guns and expensive assets (i.e. jewelry, luxury cars). The
   aforementioned images are frequently maintained in the memory of cellular telephone devices.
   Devices such as smart cellular telephones often imprint each photo with the GPS coordinates
   where such photos are taken. Thus, it is possible to discern the location of stash houses and
   other evidence by analyzing a digital photo.

15. Certain cellular telephones have a feature which allow the subscriber or user of the device
   remote access to “wipe” or delete all the information if the device no longer in their possession
   whether it be because it is lost, stolen, or seized.

16. I received an associate in applied science, criminal justice degree from the Community College
   of the Air Force in 2004. I have attended the following courses to supplement training I
   received while attending the previously mentioned law enforcement academies:
       (i)       Department of Justice Operation Jetway Course, July 2018
       (ii)      DEA Social Media for Investigation Course, April 2018
       (iii)     FLETC Single Officer Response to an Active Threat, June 2018
       (iv)      DEA Social Media for Investigation Course, July 2014
       (v)       DEA Narcotic Management and Leadership Course, October 2012
       (vi)      DEA Prescription Drug Diversion Investigations Course, August 2012
       (vii)     DEA Drug Interdiction Course, September 2011
       (viii)    Investigating Drug Trafficking Organizations Course, August 2011
       (ix)      DEA Basic Drug Investigations Course, August 2010
       (x)       Mid-Level Narcotic Investigation Course, June 2010
       (xi)      DEA Indoor Marijuana Cultivation Investigations Course, July 2008
       (xii)     International Money Laundering Investigations, July 2008
       (xiii)    National Center for Missing and Exploited Children, Protecting Victims of Child Prostitution, January 2008
       (xiv)     DEA Controlled Substance Concealment Course, January 2008
       (xv)      Anchorage Police Department Crime Scene Processing Course, November 2004
       (xvi)     Anchorage Police Department Patrol Officer Academy, August 2004
       (xvii)    DoD Polygraph Institute Credibility Assessment through Linguistic Analysis, April 2002
       (xviii)   Heinz Laboratories National Clandestine Drug Labs Course, January 2001


                                                                                                      P a g e 5 | 23



        Case 3:21-mj-00052-MMS Document 1-1 Filed 02/09/21 Page 5 of 20
                                                            Feb 09 2021                     3:21-MJ-00052-MMS



       (xix)      AFOSI Protective Service Operation Course, August 2000
       (xx)       USMC Urban/Rural Sniper/Counter-Sniper Training, January 2000
       (xxi)      AFOSI Counterintelligence and Force Protection Operations Course, November 1999
       (xxii)     AFOSI Evidence Custodian Training Course, May 1999
       (xxiii)    Practical Homicide Investigation Course, February 1999
       (xxiv)     Advanced Reid Technique of Interviewing and Interrogation, July 1998
       (xxv)      AFOSI Advanced Special Investigators Course, July 1998
       (xxvi)     AFOSI Forensics Course, October 1997
       (xxvii)    AFOSI Special Investigators Course, December 1996
       (xxviii)   Reid Technique of Interviewing and Interrogation, October 1996
       (xxix)     Investigative Skills for Street Gangs, March 1996
       (xxx)      Texas A & M Investigative Skills Course, November 1995
       (xxxi)     USAF Explosive and Drug Detector Dog Handler Course, March 1992
       (xxxii)    USAF Patrol Dog Handler Course, October 1991
       (xxxiii)   USAF Law Enforcement Specialist Course, September 1991




                                            TECHNICAL TERMS

17. Based on my training, and experience, I know cellular telephones and other electronic devices
   often have capabilities that allow them to serve as a wireless telephone, digital camera, portable
   media player, GPS navigation device, PDA, and to access the Internet. In my training and
   experience, examining data stored on devices of this type can uncover, among other things,
   evidence that reveals or suggests who possessed or used the device.

18. Based on my training and experience, I use the above technical terms to convey the following
   meanings:

   a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular telephone) is a
       handheld wireless device used for voice and data communication through radio signals.
       These telephones send signals through networks of transmitter/receivers, enabling
       communication with other wireless telephones or traditional “land line” telephones. A
       wireless telephone usually contains a “call log,” which records the telephone number, date,
       and time of calls made to and from the phone.                               In addition to enabling voice
       communications, wireless telephones offer a broad range of capabilities. These capabilities
       include: storing names and phone numbers in electronic “address books;” sending,
                                                                                                    P a g e 6 | 23



        Case 3:21-mj-00052-MMS Document 1-1 Filed 02/09/21 Page 6 of 20
                                                                         3:21-MJ-00052-MMS
                                               Feb 09 2021


   receiving, and storing text messages and e-mail; taking, sending, receiving, and storing still
   photographs and moving video; storing and playing back audio files; storing dates,
   appointments, and other information on personal calendars; and accessing and
   downloading information from the Internet. Wireless telephones may also include global
   positioning system (“GPS”) technology for determining the location of the device.

b. Digital camera: A digital camera is a camera that records pictures as digital picture files,
   rather than by using photographic film. Digital cameras use a variety of fixed and
   removable storage media to store their recorded images. Images can usually be retrieved
   by connecting the camera to a computer or by connecting the removable storage medium
   to a separate reader. Removable storage media include various types of flash memory
   cards or miniature hard drives. Most digital cameras also include a screen for viewing the
   stored images. This storage media can contain any digital data, including data unrelated to
   photographs or videos.

c. Portable media player: A portable media player (or “MP3 Player” or iPod) is a handheld
   digital storage device designed primarily to store and play audio, video, or photographic
   files. However, a portable media player can also store other digital data. Some portable
   media players can use removable storage media. Removable storage media include various
   types of flash memory cards or miniature hard drives. This removable storage media can
   also store any digital data. Depending on the model, a portable media player may have the
   ability to store very large amounts of electronic data and may offer additional features such
   as a calendar, contact list, clock, or games.

d. GPS: A GPS navigation device uses the Global Positioning System to display its current
   location. It often contains records the locations where it has been. Some GPS navigation
   devices can give a user driving or walking directions to another location. These devices
   can contain records of the addresses or locations involved in such navigation. The Global
   Positioning System (generally abbreviated “GPS”) consists of 24 NAVSTAR satellites
   orbiting the Earth. Each satellite contains an extremely accurate clock. Each satellite
   repeatedly transmits by radio a mathematical representation of the current time, combined
   with a special sequence of numbers. These signals are sent by radio, using specifications
                                                                                P a g e 7 | 23



    Case 3:21-mj-00052-MMS Document 1-1 Filed 02/09/21 Page 7 of 20
                                                                        3:21-MJ-00052-MMS
                                               Feb 09 2021



   that are publicly available. A GPS antenna on Earth can receive those signals. When a
   GPS antenna receives signals from at least four satellites, a computer connected to that
   antenna can mathematically calculate the antenna’s latitude, longitude, and sometimes
   altitude with a high level of precision.

e. Computer: a computer as used herein is defined in 18 U.S.C. § 1030(e)(1), and includes an
   electronic, magnetic, optical, electrochemical, or other high speed data processing device
   performing logical, arithmetic, or storage functions, and includes any data storage facility
   or communications facility directly related to or operating in conjunction with such device.

f. Tablet: A tablet is a mobile computer, typically larger than a phone yet smaller than a
   notebook, which is primarily operated by touching the screen. Tablets function as wireless
   communication devices and can be used to access the Internet through cellular networks,
   802.11 “wi-fi” networks, or otherwise. Tablets typically contain programs called apps,
   which, like programs on a personal computer, perform different functions and save data
   associated with those functions. Apps can permit accessing the Web, sending and receiving
   e-mail, and participating in Internet social networks.

g. PDA: A personal digital assistant, or PDA, is a handheld electronic device used for storing
   data (such as names, addresses, appointments or notes) and utilizing computer programs.
   Some PDAs also function as wireless communication devices and are used to access the
   Internet and send and receive e-mail. PDAs usually include a memory card or other
   removable storage media for storing data and a keyboard and/or touch screen for entering
   data. Removable storage media include various types of flash memory cards or miniature
   hard drives. This removable storage media can store any digital data. Most PDAs run
   computer software, giving them many of the same capabilities as personal computers. For
   example, PDA users can work with word-processing documents, spreadsheets, and
   presentations. PDAs may also include global positioning system (“GPS”) technology for
   determining the location of the device.

h. Internet: The Internet is a global network of computers and other electronic devices that
   communicate with each other. Due to the structure of the Internet, connections between

                                                                              P a g e 8 | 23



    Case 3:21-mj-00052-MMS Document 1-1 Filed 02/09/21 Page 8 of 20
                                                       Feb 09 2021           3:21-MJ-00052-MMS



       devices on the Internet often cross state and international borders, even when the devices
       communicating with each other are in the same state.

   i. IP Address: An Internet Protocol address (or simply “IP address”) is a unique numeric
       address used by computers on the Internet. An IP address is a series of four numbers, each
       in the range 0-255, separated by periods (e.g., 121.56.97.178). Every computer attached
       to the Internet computer must be assigned an IP address so that Internet traffic sent from
       and directed to that computer may be directed properly from its source to its destination.
       Most Internet service providers control a range of IP addresses. Some computers have
       static—that is, long-term—IP addresses, while other computers have dynamic—that is,
       frequently changed—IP addresses.

                   ELECTRONIC STORAGE AND FORENSIC ANALYSIS

19. Based on my knowledge, training, and experience, I know that electronic devices can store
   information for long periods of time. Similarly, things that have been viewed via the Internet
   are typically stored for some period of time on the device. This information can sometimes be
   recovered with forensics tools.

20. There is probable cause to believe that things that were once stored on the Device may still be
   stored there, for at least the following reasons:

   a. Based on my knowledge, training, and experience, I know that computer files or remnants
       of such files can be recovered months or even years after they have been downloaded onto
       a storage medium, deleted, or viewed via the Internet. Electronic files downloaded to a
       storage medium can be stored for years at little or no cost. Even when files have been
       deleted, they can be recovered months or years later using forensic tools. This is so because
       when a person “deletes” a file on a computer, the data contained in the file does not actually
       disappear; rather, that data remains on the storage medium until it is overwritten by new
       data.

   b. Therefore, deleted files, or remnants of deleted files, may reside in free space or slack
       space—that is, in space on the storage medium that is not currently being used by an active


                                                                                    P a g e 9 | 23



        Case 3:21-mj-00052-MMS Document 1-1 Filed 02/09/21 Page 9 of 20
                                                    Feb 09 2021
                                                                            3:21-MJ-00052-MMS



       file—for long periods of time before they are overwritten. In addition, a computer’s
       operating system may also keep a record of deleted data in a “swap” or “recovery” file.

   c. Wholly apart from user-generated files, computer storage media—in particular, computers’
       internal hard drives—contain electronic evidence of how a computer has been used, what
       it has been used for, and who has used it. To give a few examples, this forensic evidence
       can take the form of operating system configurations, artifacts from operating system or
       application operation, file system data structures, and virtual memory “swap” or paging
       files. Computer users typically do not erase or delete this evidence, because special
       software is typically required for that task. However, it is technically possible to delete
       this information.

   d. Similarly, files that have been viewed via the Internet are sometimes automatically
       downloaded into a temporary Internet directory or “cache.”

21. Forensic evidence. As further described in Attachment A, this application seeks permission to
   locate not only electronically stored information that might serve as direct evidence of the
   crimes described on the warrant, but also forensic evidence that establishes how the Device
   was used, the purpose of its use, who used it, and when. There is probable cause to believe
   that this forensic electronic evidence might be on the Device because:

   a. Data on the storage medium can provide evidence of a file that was once on the storage
       medium but has since been deleted or edited, or of a deleted portion of a file (such as a
       paragraph that has been deleted from a word processing file).

   b. Forensic evidence on a device can also indicate who has used or controlled the device.
       This “user attribution” evidence is analogous to the search for “indicia of occupancy” while
       executing a search warrant at a residence.

   c. A person with appropriate familiarity with how an electronic device works may, after
       examining this forensic evidence in its proper context, be able to draw conclusions about
       how electronic devices were used, the purpose of their use, who used them, and when.

   d. The process of identifying the exact electronically stored information on a storage medium
       that are necessary to draw an accurate conclusion is a dynamic process. Electronic
                                                                         P a g e 10 | 23



       Case 3:21-mj-00052-MMS Document 1-1 Filed 02/09/21 Page 10 of 20
                                                    Feb 09 2021
                                                                              3:21-MJ-00052-MMS



         evidence is not always data that can be merely reviewed by a review team and passed along
         to investigators. Whether data stored on a computer is evidence may depend on other
         information stored on the computer and the application of knowledge about how a
         computer behaves.      Therefore, contextual information necessary to understand other
         evidence also falls within the scope of the warrant.

      e. Further, in finding evidence of how a device was used, the purpose of its use, who used it,
         and when, sometimes it is necessary to establish that a particular thing is not present on a
         storage medium.

22. Nature of examination. Based on the foregoing, and consistent with Rule 41(e)(2)(B), the
      warrant I am applying for would permit the examination of the device consistent with the
      warrant. The examination may require authorities to employ techniques, including but not
      limited to computer-assisted scans of the entire medium, that might expose many parts of the
      device to human inspection in order to determine whether it is evidence described by the
      warrant.

23. Manner of execution. Because this warrant seeks only permission to examine a device already
      in law enforcement’s possession, the execution of this warrant does not involve the physical
      intrusion onto a premise. Consequently, I submit there is reasonable cause for the Court to
      authorize execution of the warrant at any time in the day or night.



              LOCATION AND DEVICE ASSOCIATED WITH THIS REQUEST
24.      The cellular telephone referenced in this Affidavit is described as an Apple iPhone, seized
and assigned ATF Item: 000073. This item is currently located within ATF’s Evidence Vault,
located at 222 W. 7th Street, Anchorage, Alaska.


                                LIMITED NATURE OF AFFIDAVIT
25.      I have participated in the investigation of the offenses set forth above. The facts and
information contained in this affidavit are based upon my personal knowledge, information
obtained from local law enforcement officers and information obtained from the analysis of

                                                                                   P a g e 11 | 23



         Case 3:21-mj-00052-MMS Document 1-1 Filed 02/09/21 Page 11 of 20
                                                                              3:21-MJ-00052-MMS
                                                  Feb 09 2021



reports. All observations referenced in this affidavit that were not made by me were related to me
by the person who made such observations. Unless specifically indicated, all conversations and
statements described in this affidavit are related in substance and in part only and are not intended
to be a verbatim recitation of such statements. I have not set forth each and every fact learned
during the course of this investigation. I have set forth only those facts which establish the
foundation for probable cause.


                                      PROBABLE CAUSE
26.         In November 2020, Investigators with the Anchorage Police Department (APD) and
Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF) began an investigation involving a
criminal organization operating in Anchorage and Nevada. The organization identified themselves
as “PMM” (Players Making Moves). The investigation identified Samuel Frederick DAVIS as the
leader of the organization operating from Nevada with strong prior ties to the Anchorage
community. Of the nearly 6-10 additional members of “PMM”, Investigators identified convicted
felon, Kyin Andre SUMPTER-BOYD as an Anchorage based resident and associate of DAVIS.
The criminal investigation and reviews of social media postings by SUMPTER-BOYD confirmed
he was engaged in distribution of heroin and prescription medication supplied by DAVIS. A video
recording on social media in the later part of November 2020 depicts SUMPTER-BOYD in
possession of three handguns that are consistent with the Glock manufacturing company.
SUMPTER-BOYD was holding two handguns in his right hand and one in his left hand. One of
the pistols in his right hand is equipped with a high-capacity drum magazine. The pistol in his
right hand is a compensated Glock with a green laser type light. Examination of the handguns
depicted in the social media video posted by SUMPTER-BOYD are consistent with actual pistols
and not replicas. A query of SUMPTER-BOYD’s criminal convictions in Alaska indicate he was
previously convicted of felony assault with a weapon in 2016, thus making him prohibited from
possessing concealable firearms in Alaska.        During prior Law Enforcement contact since
SUMPTER-BOYD’s felonious assault conviction, he acknowledged he was prohibited from
possessing firearms.


      a.     Investigation over the course of the previous month, identified SUMPTER-BOYD was
                                                                                 P a g e 12 | 23



           Case 3:21-mj-00052-MMS Document 1-1 Filed 02/09/21 Page 12 of 20
                                              Feb 09 2021
                                                                          3:21-MJ-00052-MMS



residing at 259 Zappa Place, Anchorage, Alaska. The specific unit was not initially known to
Investigators.


b.     A review of https://hotpads.com/259-zappa-pl-anchorage-ak-99504-1mbrf58/d/pad
depict the interior of 259 Zappa Place, #D, Anchorage, Alaska. The open source photograph
depicts the kitchen area of Unit #D. The unique characteristics of the photograph are the two
differing kitchen lights and the upper kitchen cupboards. The light fixtures and cupboards are
consistent with the light fixtures and cupboards depicted in SUMPTER-BOYD’s social media
video posts.


c.     On December 2nd, 2020, Investigators located SUMPTER-BOYD’s gold 2004
Chevrolet pickup, Idaho License: AK9077B parked outside 259 Zappa Place. Periodic
surveillance routinely placed the vehicle at the Zappa address and varying hours of the day and
evening.


d.     On December 7th, 2020, SUMPTER-BOYD posted a social media video of an
individual holding a Hi-Point handgun. Investigators believe SUMPTER-BOYD authored the
video as it was posted on his social media account.


e.     On December 11th, 2020, Investigators intercepted a parcel DAVIS mailed from Nevada
to Anchorage. The subsequent search warrant execution of the parcel disclosed approximately
three kilograms of heroin bound for Anchorage. This seizure further corroborated DAVIS’
connection to his Anchorage based associates engaged in controlled substance and firearm
related crimes impacting the Anchorage community.


f.     On December 12th, 2020, SUMPTER-BOYD posted a video recording inside a
residence, believed to be 259 Zappa Drive, #D. The video portrays the packaging of suspected
illicit controlled tablets. The video recording is followed by a posting, “Fuvk it who need M
promise I’m have the lowest price 6est deal”. The “M” designator identified by SUMPTER-
BOYD in the social media offering is consistent with illicit fentanyl laced tablets being sold in
                                                                               P a g e 13 | 23



     Case 3:21-mj-00052-MMS Document 1-1 Filed 02/09/21 Page 13 of 20
                                                                             3:21-MJ-00052-MMS
                                                 Feb 09 2021


   Anchorage. The investigation has determined SUMPTER-BOYD and his associates are
   routinely engaged in illicit sales of opioid based prescription medication via social media. This
   has become an increasingly common method of sales within the Anchorage area.


   g.     Based on the aforementioned information, coupled with information gleaned from APD
   Officer Seth McMillan’s investigation, linking SUMPTER-BOYD to 259 Zappa Place, #D, a
   State of Alaska search warrant was sought and received for the search of the Zappa address for
   the presence of controlled substances, associated paraphernalia and documents, firearms and
   related accessories. The warrant was issued on December 12th, 2020 and assigned number:
   3AN-20-4699SW.


27. On December 13th, 2020, Officers with the APD’s Investigative Support Unit (ISU), followed
SUMPTER-BOYD from 259 Zappa Place to the Fred Meyer grocery store, located at 7701 Debarr
Road, Anchorage, Alaska.       I requested APD ISU Officers contact SUMPTER-BOYD in
connection with the above-mentioned investigation. Officer McMillan was dressed in plain
clothing and followed SUMPTER-BOYD, James Najhar HUDSON, and Alyson Maree WILSON
into the grocery store. Officer McMillan noted SUMPTER-BOYD was carrying a heavy object in
the right front pocket of his jacket consistent with a handgun based on how the item caused the
front of SUMPTER-BOYD’s jacket to “sag”.


28. Officers contacted SUMPTER-BOYD outside the grocery store and after identifying
themselves, SUMPTER-BOYD attempted to flee. He surrendered only after he realized he was
surrounded. After being placed in handcuffs, SUMPTER-BOYD told Officers he had a firearm in
his right front jacket pocket. Officers recovered a loaded Glock, Model 17C, 9mm, Serial Number:
AABT687, with an extended magazine loaded with (29) assorted 9mm cartridges from
SUMPTER-BOYD’s right front jacket pocket. The pistol, extended magazine, and ammunition
were seized. HUDSON and WILSON were also detained. HUDSON told Officers he had a loaded
Glock, Model 29, 10mm, Serial Number: XEF550 concealed in his waistband. SUMPTER-
BOYD, HUDSON, and WILSON were transported to APD Headquarters where they were
interviewed. Two cellular telephones were seized from SUMPTER-BOYD, the first was described
                                                                         P a g e 14 | 23



        Case 3:21-mj-00052-MMS Document 1-1 Filed 02/09/21 Page 14 of 20
                                                                          3:21-MJ-00052-MMS
                                                Feb 09 2021



as an Apple iPhone (APD Evidence Tag: 1257766) and the second was an HTC cellular telephone
(APD Evidence Tag: 1257767). An iPhone was also seized from HUDSON and assigned APD
Evidence Tag: 1257768. These items were submitted to APD’s Property/Evidence Section. The
APD Case associated with the contact of SUMPTER-BOYD, HUDSON, WILSON, and the search
warrant execution at 259 Zappa Place is 20-39133.


29. During the subsequent mirandized interview of SUMPTER-BOYD by Detective Leonard
Torres and I, he admitted to receiving information from his Sister, Lanyegia Juita DAVIS
indicating Samuel DAVIS was recently arrested for trafficking controlled substances. SUMPTER-
BOYD described S. DAVIS’ circle of trust as Dwayne Aswad Azi SMITH Jr, LC Shelton
JOHNSON-WHITLOW IV, and Solomon Alejandro STEWARD. During SUMPTER-BOYD’s
last conversation with S. DAVIS he indicated he was having JOHNSON-WHITLOW travel to Las
Vegas for him. SUMPTER-BOYD described DAVIS’ as a heroin and Percocet distributor. He
stated S. DAVIS was previously reliant upon STEWARD and Davon Lynn SMITH to distribute
these substances in Alaska; however, both were currently incarcerated. SUMPTER-BOYD stated
S. DAVIS utilized females to body carry these substances to Alaska or he would mail the substance
to Alaska. SUMPTER-BOYD admitted to previously receiving one or two ounces of heroin from
S. DAVIS in exchange for $1000-$1200. SUMPTER-BOYD admitted his profit for selling that
quantity of heroin was approximately $1000. In addition to receiving heroin from S. DAVIS,
SUMPTER-BOYD received pills from S. DAVIS and he currently owed DAVIS for several
hundred Percocet. SUMPTER-BOYD admitted investigators would locate these Percocet inside
259 Zappa Place, Apartment #D, Anchorage, Alaska.


30. SUMPTER-BOYD admitted the Glock 17C he was found with earlier in the evening was
“switched” with HUDSON. SUMPTER-BOYD admitted to previously possessing the Glock 29
found with HUDSON. He claimed the Glock 29 was originally obtained from his girlfriend, Dedra
Levette BODDEN. SUMPTER-BOYD stated the Glock 17C located in his possession on this
evening was originally provided to HUDSON by S. DAVIS’ girlfriend, Ashlyn Jenna SHADLE.
SUMPTER-BOYD stated HUDSON had been in possession of the Glock 17C for approximately
one month.
                                                                               P a g e 15 | 23



       Case 3:21-mj-00052-MMS Document 1-1 Filed 02/09/21 Page 15 of 20
                                                                           3:21-MJ-00052-MMS

                                                Feb 09 2021



31. SUMPTER-BOYD admitted that two of the three Glock pistols depicted in his social media
were the firearms seized from he and HUDSON earlier in the evening. He admitted to being
previously convicted of felony assault with a weapon and acknowledged he was prohibited from
possessing a firearm. SUMPTER-BOYD admitted to possessing the Glock pistols for the previous
three months. He went on to say investigators would locate “a bunch of clips” and bullets at his
home on Zappa Place. He ultimately directed investigators to a safe in the kitchen area of the
home and the location of the key to access it. In addition to this location, he admitted 600
“Percocet’s” would be located in his Son’s diaper bag in the living room. The “Percocet’s”
described by SUMPTER-BOYD in the safe and diaper bag were seized.


32. SUMPTER-BOYD stated he knew about the shooting S. DAVIS, HUDSON, and a third
individual was involved in on October 25th, 2020 (APD Case: 20-33767). Later in the interview,
he describes the opposing individuals involved in the shootout as members of the rival gang,
Family Over Everything (FOE). SUMPTER-BOYD stated he was supposed to meet with L.
DAVIS earlier in the evening and he was supposed to provide her with the remainder of the pills
S. DAVIS gave him. SUMPTER-BOYD stated he did not want to give the pills to her because,
“I’m fucking broke! Why would I give you the last of my shit? Then I can’t sell any fucking
thing!”


33. SUMPTER-BOYD spoke about Jaheim James RANDOLPH crashing a car (APD Case: 20-
38879) and Officer’s locating a firearm inside the vehicle. He went on to say RANDOLPH was
supposed to receive the heroin laden parcel S. DAVIS intended to send to Alaska the previous
week. SUMPTER-BOYD seemed upset S. DAVIS had JOHNSON-WHITLOW travel to Las
Vegas to mail the parcel and SUMPTER-BOYD seemed underappreciated by S. DAVIS. He went
on to say out of everyone of S. DAVIS’ suppliers in Alaska, he was the one who received the least
of all his distributors. SUMPTER-BOYD stated SMITH Jr and RANDOLPH were supposed to
receive the heroin parcel. SUMPTER-BOYD was upset when he learned S. DAVIS shipped three
kilograms of heroin, since S. DAVIS told him two weeks prior he was only sending 30 ounces of
heroin to Alaska. SUMPTER-BOYD stated S. DAVIS contacted him a few days prior wherein S.
                                                                      P a g e 16 | 23



          Case 3:21-mj-00052-MMS Document 1-1 Filed 02/09/21 Page 16 of 20
                                                                          3:21-MJ-00052-MMS
                                                Feb 09 2021


DAVIS told him he wanted the “Blues” (Percocet’s) back. SUMPTER-BOYD stated S. DAVIS
may have messaged him the recipient address where the latest heroin laden parcel was scheduled
to arrive. SUMPTER-BOYD went on to say he had a video recording RANDOLPH sent him of
the shooting (APD Case: 20-38879) mentioned above.


34. SUMPTER-BOYD was concerned there was information in his cellular telephone that would
potentially implicate him in receiving a portion of the three kilograms of heroin S. DAVIS and
JOHNSON-WHITLOW attempted to mail to Alaska. SUMPTER-BOYD indicated the passcode
for his cellular telephone was 789654. Detective Torres and I returned to the interview room with
SUMPTER-BOYD and his two cellular telephones. SUMPTER-BOYD stated the HTC cellphone
was recently procured and not passcode protected. He directed Detective Torres and I to videos
in his phone. One in particular, was approximately $8000 he collected weeks earlier on behalf of
S. DAVIS. SUMPTER-BOYD stated he received the money from RANDOLPH. SUMPTER-
BOYD stated he provided the money to L. DAVIS. SUMPTER-BOYD directed me to the video
recording authored by and received from RANDOLPH when he shot at 3409 Northwood Drive.
He also directed investigators to the message conversation between he and S. DAVIS on their
Signal application wherein S. DAVIS is heard asking SUMPTER-BOYD, “How much of my blue
pills you got? I’m about to give them to this bitch.” S. DAVIS also tells SUMPTER-BOYD the
heroin laden parcel should be arriving in Anchorage on “Friday or Saturday”. The conversation
between the two occurs at approximately 7:45 p.m on the video recording of the interview. Further
reviews of the Signal conversation between S. DAVIS and SUMPTER-BOYD confirm the drug
distribution operation between the two, previous parcel deliveries by S. DAVIS, and heroin
deliveries on behalf of S. DAVIS. SUMPTER-BOYD stated the previous parcels of illicit drugs
were packaged with toys or food and the drugs were hidden inside those items. SUMPTER-BOYD
admitted to previously receiving and distributing heroin from the prior parcels shipped by S.
DAVIS.


35. The search of SUMPTER-BOYD’s residence disclosed assorted rifle and handgun
ammunition, a drum magazine for a 9mm pistol, loaded with (52) cartridges, assorted other pistol
magazines, and in excess of 750 tablets suspected to be the fentanyl laced Percocet referenced by
                                                                                P a g e 17 | 23



       Case 3:21-mj-00052-MMS Document 1-1 Filed 02/09/21 Page 17 of 20
                                                                         3:21-MJ-00052-MMS
                                               Feb 09 2021



SUMPTER-BOYD during his interview. SUMPTER-BOYD confirmed the drum magazine
located inside his home was for the Glock 17C in his possession earlier in the evening. These
items are referenced above. SUMPTER-BOYD assured investigators the Glock 17C was not
previously utilized in any shootings and confirmed the 10mm Glock 29 possessed by HUDSON
was used on October 25th, 2020 when S. DAVIS was shot.


36. On December 13th, 2020, Detective Ramon Dojaque and I contacted HUDSON’s Mother,
Aracya Rangelena JOHNSON prior to his interview. JOHNSON was allowed to be present for
the interview. I advised HUDSON of his 5th Amendment Rights in the presence of JOHNSON.
HUDSON agreed to answer questions regarding the investigation. HUDSON began by describing
the shooting incident on October 25th, 2020 (APD Case: 20-33767). He stated S. DAVIS was
driving the black rental vehicle involved and Xavier Tre Shawn THOMPSON was seated in the
front passenger seat. HUDSON stated he was seated in the rear of the vehicle. HUDSON stated
he, S. DAVIS, and THOMPSON received information members of the rival Family Over
Everything (FOE) gang were going to shoot his grandmother’s home at 639 E. 76 th Avenue.
HUDSON believed one of the vehicles was associated with Fazion Kentrell MURRAY and
Versace Armani SPERL. HUDSON described both of these individuals as members of the rival
FOE gang. The rival between the FOE gang and HUDSON’s PMM gang stemmed from a verbal
altercation with Damarcus Rashad GIBBS, the leader of the FOE gang. HUDSON stated he was
“grazed” during the shooting on his upper right shoulder.


37. HUDSON claimed he, S. DAVIS, and THOMPSON drove to his home 2761 Trailside Loop,
Apartment #1, Anchorage, Alaska after the shooting. The trio attempted to treat S. DAVIS’
forearm from a bullet wound he sustained during the incident. THOMPSON left the Trailside
Loop address with the rental vehicle and HUDSON departed with Alandre Pierre MCKNIGHT.
MCKNIGHT drove HUDSON back to 639 E. 76th Avenue where he remained. Ashlyn Jenna
SHADLE drove S. DAVIS to the Matanuska-Susitna Valley Hospital. S. DAVIS planned to have
SHADLE report the rental vehicle stolen (APD Case: 20-33808) after THOMPSON had an
opportunity to clean the vehicle out and leave it parked somewhere in Anchorage.


                                                                              P a g e 18 | 23



       Case 3:21-mj-00052-MMS Document 1-1 Filed 02/09/21 Page 18 of 20
                                                  Feb 09 2021                 3:21-MJ-00052-MMS



38. HUDSON claimed he received the Glock 29 from BODDEN a month prior. HUDSON stated
BODDEN was in possession of the Glock 29 from an intermediary associate and when they asked
for it back, she told them it was stolen from her. HUDSON admitted to being involved in another
shooting incident with the Glock 29. He claimed the shooting occurred in the vicinity of the Burger
King, near the Northway Mall. This shooting also involved an altercation with FOE and it
happened approximately three months earlier. The location HUDSON described was on Northway
Drive, south of Penland Parkway. HUDSON did not believe any of the FOE members were struck
in either shooting incident.


39. HUDSON admitted to serving drug customers on behalf of SUMPTER-BOYD and S.
DAVIS. HUDSON stated he met RANDOLPH in the early part of 2020. He provided the
passcode for his telephone (1028) and directed me to a video recording on the phone he received
from RANDOLPH shooting at HUDSON’s cousin, Johnny GRANT’s house (APD Case: 20-
38606). HUDSON stated he was contacted by RANDOLPH after he eluded Officers (APD Case:
20-38879). RANDOLPH admitted to running from Officers and he asked HUDSON to pick him
up.   HUDSON stated GRANT and his associates were involved in robberies of different
individuals in Anchorage, to include HUDSON’s friend “Vincent.”


40. On December 16th, 2020, I petitioned the Court for a warrant authorizing the search of the tan
2004 Chevrolet Silverado, Idaho License: AK0977B, SUMPTER-BOYD was operating during
Police contact on December 13th . The warrant was issued by U.S. Magistrate Judge Scoble on
December 22nd and assigned number: 3:20-mj-00596-MMS. APD Officer Jacob Thelen assisted
me with the execution of the warrant that same day. I photographed the vehicle prior to the
execution of the warrant and as items of evidentiary value were located. I seized an Alcatel cellular
telephone (ATF Item: 000072) from the center dash/console area and a loaded 10mm Glock
magazine. The magazine was loaded with nine 10mm cartridges and one .40 caliber hollow point
round. Officer Thelen located a gold in color iPhone (ATF Item: 000073) in the rear map pocket
of the front passenger seat. At the conclusion of the search, I annotated the seized items on the
warrant and left a copy of the warrant and attachments A and B in the front driver seat. All items
seized were transported to ATF and secured within the evidence vault.
                                                                                   P a g e 19 | 23



       Case 3:21-mj-00052-MMS Document 1-1 Filed 02/09/21 Page 19 of 20
                                                  Feb 09 2021                 3:21-MJ-00052-MMS



                                          CONCLUSION

41. Based upon my training and experience, I know that pursuant to Title 18 U.S.C. §922(g)(1)
that it is unlawful to knowingly possess a firearm and ammunition while having been convicted in
any court, of a crime punishable by imprisonment for a term exceeding one year, and affected
commerce; Title 21 U.S.C. §841(a) states that it shall be unlawful for any person knowingly or
intentionally to manufacture, distribute, or dispense, or possess with intent to manufacture,
distribute, or dispense a controlled substance. I also know that pursuant to Title 18 U.S.C.
§924(c)(1)(A) it is unlawful for any person during and in relation to a drug trafficking crime to use
or carry a firearm in furtherance of any such crime.

42. Based upon the aforementioned information, I believe that probable cause exists that the
Apple iPhone, seized and assigned ATF Item: 000073, contains evidence, instrumentalities, and
fruits of violations of Title 18 U.S.C. §922(g)(1), Title 18 U.S.C. §924(c)(1)(A), and Title 21
U.S.C. §841(a)(1).

43. Based on the foregoing, your affiant is requesting that a search warrant be granted for the
Apple iPhone, seized and assigned ATF Item: 000073, referenced in this affidavit (Attachment
A) and there is probable cause to believe Kyin Andre SUMPTER-BOYD is in violation of Title
18 U.S.C. §922(g)(1), Title 18 U.S.C. §924(c)(1)(A), and Title 21 U.S.C. §841(a)(1).

44. Specifically, I request authorization to search for, and seize, the items listed in Attachment B.

                                                           Respectfully submitted,



                                                           R. Allen Adair
                                                           Detective, Bureau of Alcohol, Tobacco, Firearms
                                                           and Explosives / Anchorage Police Department
                                                           Task Force
Subscribed
February , 2021:


_________________________________________
Matthew M. Scoble, United States Magistrate Judge

                                                                                     P a g e 20 | 23



       Case 3:21-mj-00052-MMS Document 1-1 Filed 02/09/21 Page 20 of 20
